Exhibit (10) (xxxiv)

COOPER TIRE & RUBBER COMPANY

Restricted Stock Unit Award Agreement

WHEREAS,                      (the “Participant”) is an employee of
Cooper Tire & Rubber Company or a Subsidiary (the “Company”); and

WHEREAS, the Compensation Committee of the Board of Cooper Tire & Rubber Company
(the “Committee”) on                     , (the “Date of Grant”) approved the
terms and authorized the grant of an Award of RSUs payable in Common Shares
pursuant to Section 7 of the Cooper Tire & Rubber Company 2014 Incentive
Compensation Plan (the “Plan”).

NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Participant effective as of the Date of Grant an Award of
         RSUs.

1. Vesting of RSUs.

(a) The Participant’s right to receive Common Shares equal         to RSUs
granted will become fully vested and nonforfeitable if the Participant remains
in the continuous employ of the Company for a period of one year from the Date
of Grant (the “First Vesting Period”); an additional          RSUs granted will
become fully vested and nonforfeitable if the Participant remains in the
continuous employ of the Company for a period of two years from the Date of
Grant (the “Second Vesting Period”), an additional          RSUs granted will
become fully vested and nonforfeitable if the Participant remains in the
continuous employ of the Company for a period of three years from the Date of
Grant (the “Third Vesting Period”), and an additional          RSUs granted will
become fully vested and nonforfeitable if the Participant remains in the
continuous employ of the Company for a period of four years from the Date of
Grant (the “Fourth Vesting Period”).

(b) In addition to becoming vested and nonforfeitable as provided in
Section 1(a) above, in the event of a Change in Control during the employment of
the Participant and prior to the                      anniversary of the Date of
Grant, the RSUs shall become vested and nonforfeitable as follows:

(i) If the Participant is a participant in Cooper Tire & Rubber Company’s Change
in Control Severance Pay Plan (the “Severance Plan”), RSUs shall become vested
and nonforfeitable as provided in the Severance Plan.

(ii) If the Participant is not a participant in the Severance Plan, if upon a
Change in Control, the successor to Cooper Tire & Rubber Company assumes
(expressly or impliedly by operation of law) the Company’s obligations under
this Award Agreement or Plan or issues to the Participant a substitute
equity-based award of equivalent value on no less favorable terms for vesting or
payment as provided under the RSUs so replaced, the RSUs granted to the
Participant (including dividend equivalents credited thereon), if then unvested,
shall vest pursuant to Section 1(a) and be paid in accordance with the terms and
conditions of this Award Agreement; provided, however, if the Participant’s
employment is subsequently terminated during the Severance Period by the Company
and such termination is without Cause, the RSUs granted to the Participant
(including dividend equivalents credited thereon), if then unvested, shall fully
vest immediately upon the Participant’s termination of employment, and if not
previously distributed, on the 31st day following the Participant’s termination
of employment (or, if applicable, in accordance with the terms of any previously
elected deferral election), the Company shall deliver to the Participant with
respect to each such vested RSU one (1) Common Share (or equivalent shares of
the acquiring company’s common stock). If the Participant’s employment is
terminated during the Severance Period for Cause, the RSUs shall terminate
pursuant to Section 2.

(iii) If the Participant is not a participant in the Severance Plan, if upon a
Change in Control, the successor to Cooper Tire & Rubber Company has not assumed
(expressly or impliedly by operation of law) the Company’s obligations under
this Award Agreement or Plan or issued to the Participant a substitute
equity-based award of equivalent value on no less favorable terms for vesting or
payment as provided under these RSUs so replaced, the RSUs granted to the
Participant (including dividend equivalents credited thereon), if then unvested,
shall fully vest immediately upon the consummation of the Change in Control, and
if not previously distributed, the Company shall pay to the Participant with
respect to each such vested RSU the full value thereof based upon the per-share
consideration received by holders of the Common Shares upon the Change in
Control, payable at the same time as such holders of the Common Shares receive
their consideration (or, if applicable, in accordance with the terms of any
previously elected deferral election).

(c) Notwithstanding the provisions of Section l(a) and Section 1(b), all of the
RSUs shall vest and become immediately nonforfeitable on the date on which the
Participant ceases to be employed by the Company due to the death, Disability or
Retirement of the Participant; provided, however, that vesting shall not occur
by reason of Retirement unless the Participant has remained in the continuous
employ of the Company for at least 6 months after the Date of Grant.

 

- 1 -



--------------------------------------------------------------------------------

2. Forfeiture of RSUs. Except as provided in Sections l(b) and 1(c), the
Participant’s right to receive Common Shares with respect to RSUs that have not
theretofore become fully vested and nonforfeitable pursuant to Section l(a)
hereof shall be forfeited automatically and without further notice on the date
that the Participant’s employment terminates for any reason, whether voluntarily
or involuntarily.

3. Plan Account.

(a) Plan Account. The Company shall establish an account on the books of the
Company (an “Account”) for the Participant and shall credit the Participant’s
Account with the RSUs.

(b) Dividend Equivalents. The Participant’s Account shall be credited as of the
last business day of each calendar quarter with that number of additional RSUs
determined by dividing the amount of cash dividends paid on the dividend date by
Cooper Tire & Rubber Company during such quarter on that number of Common Shares
equivalent to the number of RSUs credited to and held in the Participant’s
Account as of the dividend record date for that quarter by the Fair Market Value
per Common Share on the last business day of the current calendar quarter,
rounded up to the nearest whole share; however if a distribution pursuant to
Section 4 occurs during the current calendar quarter, no dividend equivalents
shall be credited on that number of Common Shares equivalent to the number of
RSUs so distributed. Such additional RSUs shall become nonforfeitable if and at
the same time as the underlying RSUs pursuant to which they were credited become
nonforfeitable as provided in Section 1 of this Award Agreement.

(c) Statements. As soon as practicable following the close of a calendar year,
the Company shall furnish to the Participant a statement setting forth the
number of RSUs in his Account at the close of such calendar year.

(d) Nature of the Company’s Obligations/Participant’s Rights. The Company’s
liability to pay the amount in a Participant’s Account shall be reflected in its
books of account as a general, unsecured and unfunded obligation, and the rights
of the Participant or his designated beneficiary to receive payments from the
Company under the Plan are solely those of a general, unsecured creditor. The
Company shall not be required to segregate any of its assets in respect to its
obligations hereunder, and the Participant or his designated beneficiary shall
not have any interest whatsoever, vested or contingent, in any properties or
assets of the Company. Without limiting the generality or effect of the
foregoing, the Participant shall have no voting rights with respect to the RSUs.

(e) No Trust. Nothing contained in the Plan and no action taken pursuant to the
provisions hereof shall create or be construed to create a trust of any kind, or
a fiduciary relationship between (i) the Company and the Committee (or any
member thereof) and (ii) the Participant, his designated beneficiary or any
other person.

(f) Optional Trust. The Committee, at any time, may authorize the establishment
of a trust for the benefit of the Participant, containing such other terms and
conditions as the Committee shall approve, including provisions pursuant to
which the assets of the trust would be subject under certain conditions to the
claims of general creditors of the Company. If such a trust is established, then
the number of Common Shares issuable upon vesting of the RSU’s may be delivered
by the Company to the trust.

4. Distributions in Respect of Accounts.

(a) Scheduled Distributions. To the extent that the right to receive Common
Shares with respect to the RSUs has become nonforfeitable in accordance with
Section 1 of this Award Agreement, distributions in respect of the Participant’s
Account shall be made, subject to the terms and conditions of Section 5 hereof,
in the form of Common Shares equivalent to the number of vested RSUs in the
Participant’s Account, deliverable to the Participant on the earlier of
             or             . Distributions for which an election hereunder is
made by Participant pursuant to this Section to defer the distribution beyond
March 15 of the year following the year in which the RSUs become nonforfeitable
under the terms of Section 1 must be done in accordance with the rules and
regulations established by §409A of the Internal Revenue Code. These include the
required six (6) month delay in a distribution for a Specified Employee upon a
“separation from service”. Further, any subsequent change to an election to
delay the distribution date must be for at least five (5) years beyond the
initial deferred distribution date and the modified election must be made at
least twelve (12) months prior to the original distribution date. There can be
no acceleration of a distribution date other than as described in Section 4(b).

 

- 2 -



--------------------------------------------------------------------------------

(b) Accelerated Distributions.

(i) Death of Participant. Notwithstanding the election made under Section 4(a),
if the Participant dies, the amount of the RSUs credited to his Account shall,
to the extent vested under the terms of Section 1, including Section l(b) and
1(c), be distributed in an equivalent number of Common Shares as soon as
practicable to the designated beneficiary of the Participant, or if there is no
designated beneficiary or such beneficiary does not survive the Participant,
such distribution shall be made to the estate of the Participant.

(ii) Financial Hardship. Upon a finding by the Committee that the Participant
has suffered a Financial Hardship, the Committee may, in its sole discretion,
distribute or direct distribution of equivalent Common Shares equal to the
number of vested RSUs to the Participant in such amount that does not exceed the
amount required to meet the immediate financial needs created by the Financial
Hardship and not reasonably available from other sources available to the
Participant. No distribution pursuant to this Section 4(b)(ii) may be made in
excess of the vested equivalent shares under the terms of Section 1 at the time
of such distribution.

(c) Designation of Beneficiary. The Participant shall have the right to
designate a beneficiary for the purposes of receiving an accelerated
distribution as provided in Section 4(b) above at any time by furnishing the
Company with a beneficiary designation form. The Participant may change or
revoke a beneficiary designation at any time by furnishing a revised beneficiary
designation form to the Company.

5. Compliance with Law. Notwithstanding any other provision of this Award
Agreement, the Company shall not be obligated to issue any RSUs or Common Shares
in settlement thereof, but may instead, to the extent permitted by applicable
law, pay cash with a value equal to the Fair Market Value of a Common Share on
the date of settlement of the RSUs, if the issuance of any RSUs or Common Shares
in settlement thereof would result in a violation of any law, including, without
limitation, any and all exchange controls, procedures and regulations, in any
relevant jurisdiction.

6. Transferability. The Participant’s right to receive the RSUs shall not be
transferable by the Participant except by will or the laws of descent and
distribution.

7. Withholding Taxes. To the extent that the Company is required to withhold any
federal, state, local or foreign taxes in connection with any issuance or
transfer hereunder of Common Shares to the Participant or his estate, as the
case may be, it shall be a condition to such issuance or transfer that the
Participant or his estate pay, or make arrangements satisfactory to the Company
for the payment of such taxes required to be withheld, which may include by
(a) remitting the required amount to the Company, (b) authorizing the Company to
withhold a portion of the Common Shares otherwise issuable with a value equal to
such tax, however, in no event shall the Company accept Common Shares for
payment of taxes in excess of the minimum amount of taxes required to be
withheld, (c) authorize the deduction of such amounts from the Participant’s
other payments from the Company, or (d) otherwise satisfy the applicable tax
withholding requirement in a manner satisfactory to the Company.

8. No Right to Continuation of Employment. Neither this Award Agreement nor any
action taken hereunder shall be construed as giving the Participant any right to
continued employment with the Company and neither this Award Agreement nor any
action taken hereunder shall be construed as entitling the Company to the
services of the Participant for any period of time. For purposes of this Award
Agreement, the continuous employment of the Participant with the Company shall
not be deemed interrupted, and the Participant shall not be deemed to have
ceased to be employed by the Company, by reason of (a) the transfer of his
employment among the Companies or (b) a leave of absence approved by the
Committee in its sole discretion. This RSU Award is a voluntary, discretionary
Award being made on a one-time basis and it does not constitute a commitment to
make any future Awards. This RSU Award and any payments made hereunder will not
be considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law.

9. Data Privacy. Information about the Participant and the Participant’s
participation in the Plan may be collected, recorded, and held, used and
disclosed for any purpose related to the administration of the Plan. The
Participant understands that such processing of this information may need to be
carried out by the Company and by third-party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. The Participant consents to the processing of
information relating to the Participant and the Participant’s participation in
the Plan in any one or more of the ways referred to above.

10. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Award Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Participant hereunder without the Participant’s consent.

 

- 3 -



--------------------------------------------------------------------------------

11. Severability. In the event that one or more of the provisions of this Award
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

12. Binding Effect. Participant acknowledges the receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of the
Plan as it presently exists, and as it may be amended, are deemed incorporated
herein by reference, and any conflict between the terms of the Award Agreement
and the provisions of the Plan shall be resolved by the Committee, whose
determination shall be final and binding on all parties. In general, and except
as otherwise determined by the Committee, the provisions of the Plan shall be
deemed to supersede the provisions of this Award Agreement to the extent of any
conflict between the Plan and this Award Agreement. In addition, notwithstanding
the terms set forth herein, the Committee shall have the right to grant RSUs
upon such terms as it deems appropriate, so long as such provisions are within
the terms of the Plan.

13. Notices. Any notice pursuant to this Award Agreement to the Company shall be
addressed to it at its office at 701 Lima Avenue, Findlay, Ohio 45840,
Attention: Secretary of Cooper Tire & Rubber Company. Any notice pursuant to the
Award Agreement to Participant shall be addressed to the Participant at the
address as set forth below. Either party shall have the right to designate at
any time hereafter in writing a different address.

14. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and shall in all respects be
interpreted, enforced and governed under the internal and domestic laws of such
state. Any claims or legal actions by one party against the other arising out of
the relationship between the parties contemplated herein (whether or not arising
under this Award Agreement) shall be governed by the laws of the State of
Delaware.

15. RSUs Subject to the Company’s Clawback Policy. Notwithstanding anything in
this Award Agreement to the contrary, the RSUs and Common Shares payable upon
vesting shall be subject to the Company’s clawback policy, as it may be in
effect from time to time, including, without limitation, the provisions of such
clawback policy required by Section 10D of the Exchange Act and any applicable
rules or regulations issued by the U.S. Securities and Exchange Commission or
any national securities exchange or national securities association on which the
Common Shares may be traded.

16. Defined Terms.

(a) For the purposes of this Award Agreement:

“Affiliated Employer” means any corporation, partnership, limited liability
company, joint venture, unincorporated association or other entity in which the
Cooper Rubber & Tire Company has a direct or indirect ownership or other equity
interest.

“Cause” means that prior to any termination of employment, the Participant shall
have committed:

(i) any act or omission constituting a material breach by the Participant of any
of his significant obligations to or agreements with the Company or the
continued failure or refusal of the Participant to adequately perform the duties
reasonably required by the Company which, in each case, is materially injurious
to the financial condition or business reputation of, or is otherwise materially
injurious to, the Company, after notification by the Board of such breach,
failure or refusal and failure of the Participant to correct such breach,
failure or refusal within thirty (30) days of such notification (other than by
reason of the incapacity of the Participant due to physical or mental illness);
or

(ii) any other willful act or omission which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company, and failure of the Participant to correct such act or
omission within thirty (30) days after notification by the Board of any such act
or omission (other than by reason of the incapacity of the Participant due to
physical or mental illness); or

(iii) the Participant is found guilty of, or pleads guilty or nolo contendere
to, a felony or any criminal act involving fraud, embezzlement, or theft.

For purposes of this Award Agreement, no act, or failure to act, on the
Participant’s part shall be deemed “willful” if done, or omitted to be done, by
the Participant in good faith and with a reasonable belief that the
Participant’s action or omission was in the best interest of the Company. Any
notification to be given by the Board in accordance with Section 16(a)(i) or
16(a)(ii) shall be in writing and shall specifically identify the breach,
failure, refusal, act, omission or injury to which the notification relates and,
in the case of Section 16(a)(i) or Section 16(a)(ii) shall describe the injury
to the Company, and such notification must be given within twelve (12) months of
the Board becoming aware of the breach, failure, refusal, act, omission or
injury identified in the notification. Failure to notify the Participant within
any such twelve (12) month period shall be deemed to be a waiver by the Board of
any such breach, failure, refusal, act or omission by the Participant and any
such breach, failure, refusal, act or omission by the

 

- 4 -



--------------------------------------------------------------------------------

Participant shall not then be determined to be a breach of this Award Agreement.
For the avoidance of doubt and for the purpose of determining Cause, the
exercise of business judgment by the Participant shall not be determined to be
Cause, even if such business judgment materially injures the financial condition
or business reputation of, or is otherwise materially injurious to the Company,
unless such business judgment by the Participant was not made in good faith, or
constitutes willful or wanton misconduct, or was an intentional violation of
state or federal law.

“Change in Control” means the occurrence of any of the following events:

(iv) Cooper Tire & Rubber Company merges into itself, or is merged or
consolidated with, another entity and as a result of such merger or
consolidation less than 51% of the voting power of the then-outstanding voting
securities of the surviving or resulting entity immediately after such
transaction are directly or indirectly beneficially owned in the aggregate by
the former stockholders of Cooper Tire & Rubber Company immediately prior to
such transaction;

(v) all or substantially all the assets accounted for on the consolidated
balance sheet of Cooper Tire & Rubber Company are sold or transferred to one or
more entities or persons, and as a result of such sale or transfer less than 51%
of the voting power of the then-outstanding voting securities of such entity or
person immediately after such sale or transfer is directly or indirectly
beneficially held in the aggregate by the stockholders of Cooper Tire & Rubber
Company immediately prior to such transaction or series of transactions;

(vi) a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as in effect
on the effective date of the Severance Plan) of the Securities Exchange Act of
1934, (the “Exchange Act”) (a “Person”) becomes the beneficial owner (as defined
in Rule 13d-3 of the Securities and Exchange Commission pursuant to the Exchange
Act) (a “Beneficial Owner”) of 35% or more of the voting power of the
then-outstanding voting securities of Cooper Tire & Rubber Company; provided,
however, that the foregoing does not apply to any such acquisition that is made
by (w) any Affiliated Employer; (x) any employee benefit plan of Cooper Tire &
Rubber Company or any Affiliated Employer; or (y) any person or group of which
employees of Cooper Tire & Rubber Company or of any Affiliated Employer control
a greater than 25% interest unless the Board determines that such person or
group is making a “hostile acquisition;” or (z) any person or group that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Participant; or

(vii) a majority of the members of the Board are not Continuing Directors, where
a “Continuing Director” is any member of the Board who (x) was a member of the
Board on the effective date of the Severance Plan or (y) was nominated for
election or elected to such Board with the affirmative vote of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election, provided that any director appointed or elected to the
Board to avoid or settle a threatened or actual proxy contest (including but not
limited to a consent solicitation) shall in no event be deemed to be a
Continuing Director.

“Disability” means the Participant becomes disabled and qualifies, or would have
qualified, to receive disability benefits pursuant to the Company’s long-term
disability plan in effect, provided the Participant is eligible to participate
in such long-term disability plan (regardless of whether or not the Participant
has elected to participate in such long-term disability plan).

“Financial Hardship” means within the meaning of Treasury Regulation
1.409A-3(i)(3) an unforeseeable financial emergency of the Participant
determined by the Committee as provided in Section 4(b)(ii) on the basis of
information supplied by the Participant, arising from an illness, casualty loss,
sudden financial reversal or other such unforeseeable occurrence beyond the
control of the Participant, but not including foreseeable events such as the
purchase of a house or education expenses for children. The Participant shall
furnish the Committee, in writing and in reasonable detail, with the relevant
facts and information, and the determination of the Committee as to whether a
distribution is warranted pursuant to Section 4(b)(ii) and the amount of any
such distribution shall be binding and conclusive.

“Retirement” means termination of employment with the Company after the sum of
the Participant’s years of continuous employment with the Company and the
Participant’s age equal at least 75 years.

“Severance Period” means the period of time commencing on the date of the first
occurrence of a Change in Control and continuing until the earlier of (i) the
second anniversary of the occurrence of the Change in Control; (ii) the
Participant’s death; or (iii) the date the Participant’s employment is
terminated due to Disability.

“Specified Employee” means any Participant designated by the Company as such in
accordance with Treasury Regulation 1.409A-1(i) on December 31 each year for the
following year.

(b) Capitalized terms that are used but not defined herein are used herein as
defined in the Plan.

 

- 5 -



--------------------------------------------------------------------------------

The undersigned Participant hereby acknowledges receipt of an executed original
of this Award Agreement and accepts the RSUs granted thereunder, subject to the
terms and conditions of the Plan and the terms and conditions hereinabove set
forth.

 

 

 

Signature

 

Social Security No./Tax Identification No.

 

Home Address

 

City State Zip

The undersigned officer executes this Award Agreement on behalf of Cooper Tire &
Rubber Company.

 

COOPER TIRE & RUBBER COMPANY By:

 

Brenda S. Harmon Sr. Vice President & CHRO

 

- 6 -